DENY and Opinion Filed October 25, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01087-CV

               IN RE LARRY BLAKE WASHINGTON, Relator

          Original Proceeding from the 468th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 468-55854-2017

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                         Opinion by Chief Justice Burns
      Relator is a pro se father who is a party to a custody dispute, and he has filed

this mandamus action to challenge the denial of a hearing on his motion to recuse.

      Entitlement to mandamus relief requires a relator to show that the trial court

clearly abused its discretion and that he lacks an adequate remedy by appeal. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

“An order denying a motion to recuse may be reviewed only for abuse of discretion

on appeal from the final judgment.” TEX. R. CIV. P. 18a(j)(1)(A). Thus, “mandamus

is not available for the denial of a motion to recuse.” In re McKee, 248 S.W.3d 164,

165 (Tex. 2007) (orig. proceeding). This is because the denial “is reviewable on

appeal from the final judgment.” In re Smale, No. 05-17-01466-CV, 2018 WL
360050, at *1 (Tex. App.—Dallas Jan. 11, 2018, orig. proceeding) (mem. op.)

(citing, inter alia, TEX. R. CIV. P. 18a(j)(1)(A)) (concluding there was an adequate

remedy by appeal for complaint in the recusal context concerning a judge’s “removal

of the October 3, 2017 hearing from the docket”).

      This original proceeding arises from the denial order because relator’s

complaint concerns a procedural safeguard (a hearing) that relator maintains was

meant to be in place for that order. Relator therefore has an adequate remedy by

appealing the final judgment. Accordingly, we deny his petition.

      We also strike the petition and supporting appendix due to relator’s failure to

redact sensitive information from the appendix. See TEX. R. APP. P. 9.9. Finally,

we deny relator’s motion to stay as moot.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE


221087F.P05




                                        –2–